Exhibit 10.2
 
BYLAWS OF

 
TRUNITY HOLDINGS, INC.

 
a Delaware corporation
 
ARTICLE 1
STOCKHOLDERS
 
Section 1.1. Annual Meetings.
 
An annual meeting of stockholders shall be held for the election of directors
and the transaction of such other proper business as may come before such
meeting at such time, date and place, either within or without the State of
Delaware, as may be designated by resolution by the Board of Directors from time
to time.  The Board of Directors may, in its sole discretion, determine that an
annual meeting shall not be held at any place, but may instead be held solely by
means of remote communication in accordance with Section 211 of the General
Corporation Law of the State of Delaware.
 
Stockholders may act by written consent to elect directors; provided, however,
that, if such consent is less than unanimous, such action by written consent may
be in lieu of holding an annual meeting only if all of the directorships to
which directors could be elected at an annual meeting held at the effective time
of such action are vacant and are filled by such action.
 
Section 1.2. Special Meetings.
 
Special meetings of stockholders for any purpose or purposes may be called at
any time in accordance with the provisions of these Bylaws by the President or
the Board of Directors.  The Board of Directors may postpone or reschedule any
previously scheduled special meeting.
 
Section 1.3. Notice of Meetings.
 
Whenever stockholders are required or permitted to take any action at a meeting,
a written notice of the meeting shall be given that shall state the place, if
any, date and hour of the meeting, the means of remote communications, if any,
by which stockholders and proxy holders may be deemed to be present in person
and vote at such meeting, and, in the case of a special meeting, the purpose or
purposes for which the meeting is called.
 
Unless otherwise required by law, the written notice of any meeting shall be
given not less than 10 nor more than 60 days before the date of the meeting to
each stockholder entitled to vote at such meeting.  If mailed, such notice shall
be  deemed to be given when deposited in the United States mail, postage
prepaid, directed to the stockholder at the stockholder's address as it appears
on the records of the Corporation.  Without limiting the manner by which notice
otherwise may be given, any notice to stockholders may be given (i) by a form of
electronic transmission consented to by the stockholder to whom the notice is
given in accordance with the provisions of Section 232 of the General
Corporation Law of the State of Delaware, or (ii) by a single written notice to
stockholders who share an address if consented to by the stockholders at that
address to whom such notice is given in accordance with the provisions of
Section 233 of the General Corporation Law of the State of Delaware.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.4. Adjournments.
 
Any meeting of stockholders, annual or special, may adjourn from time to time.
When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting if the time, place, if any, thereof, and the means of
remote communications, if any, by which stockholders and proxy holders may be
deemed to be present in person and vote at such adjourned meeting are announced
at the meeting at which the adjournment is taken. At the adjourned meeting the
Corporation may transact any business that might have been transacted at the
original meeting.  If the adjournment is for more than 30 days, or if after the
adjournment a new record date is fixed for the adjourned meeting, notice of the
adjourned meeting shall be given to each stockholder of record entitled to vote
at the meeting.
 
Section 1.5. Quorum; Required Vote.
 
Except as otherwise provided by law or these Bylaws, at each meeting of
stockholders a majority of the shares entitled to vote, present in person or
represented by proxy, shall constitute a quorum.  In the absence of a quorum,
the stockholders so present may, by majority vote, adjourn the meeting from time
to time in the manner provided in these Bylaws until a quorum shall attend.  If
no stockholders are present, any officer entitled to preside at, or to act as
secretary of, the meeting may adjourn the meeting.
 
Unless otherwise required by law, the Certificate of Incorporation or these
Bylaws, in all matters other than the election of directors, the affirmative
vote of the majority of shares present in person or represented by proxy at a
meeting at which a quorum is present and entitled to vote on the subject matter
shall be the act of the stockholders.  Directors shall be elected by a plurality
of the votes of the shares present in person or represented by proxy at a
meeting at which a quorum is present and entitled to vote on the election of
directors.
 
Unless otherwise required by law, the Certificate of Incorporation or these
Bylaws, where a separate vote by one or more classes or series is required, a
majority of the outstanding shares of such class(es) or series, present in
person or represented by proxy, shall constitute a quorum entitled to take
action with respect to that vote on that matter and the affirmative vote of the
majority of shares of such class(es) or series present in person or represented
by proxy at the meeting at which a quorum is present shall be the act of such
class(es) or series.
 
Shares of its own stock belonging to the Corporation or to another corporation,
if a majority of the shares entitled to vote in the election of directors of
such other corporation is held, directly or indirectly, by the Corporation,
shall neither be entitled to vote nor be counted for quorum purposes; provided,
however, that the foregoing shall not limit the right of the Corporation to vote
stock, including but not limited to its own stock, held by it in a fiduciary
capacity.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.6. Chairman and Secretary of Meetings.
 
Meeting of stockholders shall be presided over by the Chairman of the Board, if
any, or in his or her absence by the Vice Chairman of the Board, if any, or in
his or her absence by the President, or in the absence of the foregoing persons
by a chairman designated by the Board of Directors, or in the absence of such
designation by a chairman chosen at the meeting.  The Secretary shall act as the
secretary of the meeting and record the proceedings of the meeting, but in his
or her absence the chairman of the meeting may appoint any person to act as
secretary of the meeting.
 
Section 1.7. Voting; Proxies.
 
Except as otherwise provided by the Certificate of Incorporation, each
stockholder entitled to vote at any meeting of stockholders shall be entitled to
one vote for each share of stock held by the stockholder that has voting power
upon the matter in question.  Each stockholder entitled to vote at a meeting of
stockholders or to express consent or dissent to corporate action in writing
without a meeting may authorize another person or persons to act for such
stockholder by proxy.  Such authorization shall be in writing, which may include
an electronic transmission, provided that any such transmission sets forth or is
submitted with information from which it can be determined that the transmission
was authorized by the stockholder, and a copy of such authorization shall be
provided to the Secretary of the Corporation or other person appointed to act as
secretary of a meeting of stockholders.  No proxy shall be voted or acted upon
after three years from its date, unless the proxy provides for a longer
period.  A proxy shall be irrevocable if it states that it is irrevocable and
if, and only as long as, it is coupled with an interest sufficient in law to
support an irrevocable power.  A stockholder may revoke any proxy that is not
irrevocable by attending the meeting and voting in person or by filing an
instrument in writing revoking the proxy or by delivering a proxy in accordance
with applicable law bearing a later date to the Secretary of the Corporation or
other person appointed to act as secretary of a meeting of stockholders.
 
Voting at meetings of stockholders need not be by written ballot and, unless
otherwise required by law, need not be conducted by inspectors of election.  In
the event the Board of Directors or the chairman of the meeting directs that a
vote be by written ballot, such requirement of a written ballot shall be
satisfied by a ballot submitted by electronic transmission, provided that any
such electronic transmission set forth or be submitted with information from
which it can be determined that the electronic transmission was authorized by
the stockholder or proxy holder.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 1.8. Fixing Date for Determination of Stockholders of Record.
 
In order that the Corporation may determine the stockholders entitled to notice
of or to vote at any meeting of stockholders or any adjournment thereof, or to
express consent to corporate action in writing without a meeting, or entitled to
receive payment of any dividend or other distribution or allotment of any
rights, or entitled to exercise any rights in respect of any change, conversion
or exchange of stock or for the purpose of any other lawful action, the Board of
Directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted by the Board of
Directors and which record date: (1) in the case of determination of
stockholders entitled to vote at any meeting of stockholders or any adjournment
thereof, shall, unless otherwise required by law, not be more than 60 days nor
less than 10 days before the date of such meeting; (2) in the case of
determination of stockholders entitled to express consent to corporate action in
writing without a meeting, shall not be more than 10 days after the date upon
which the resolution fixing the record date is adopted by the Board of
Directors; and (3) in the case of any other action, shall not be more than 60
days prior to such other action. If no record date is fixed: (1) the record date
for determining stockholders entitled to notice of or to vote at a meeting of
stockholders shall be at the close of business on the day next preceding the day
on which notice is given, or, if notice is waived, at the close of business on
the day next preceding the day on which the meeting is held; (2) the record date
for determining stockholders entitled to express consent to corporate action in
writing without a meeting when no prior action of the Board of Directors is
required by law, shall be the first date on which a signed consent setting forth
the action to be taken or proposed to be taken is delivered to the Corporation
in accordance with applicable law, or, if prior action by the Board of Directors
is required by law, shall be at the close of business on the day on which the
Board of Directors adopts the resolution taking such prior action; and (3) the
record date for determining stockholders for any other purpose shall be at the
close of business on the day on which the Board of Directors adopts the
resolution relating thereto. A determination of stockholders of record entitled
to notice of or to vote at a meeting of stockholders shall apply to any
adjournment of the meeting; provided, however, that the Board of Directors may
fix a new record date for the adjourned meeting.
 
Section 1.9. List of Stockholders Entitled to Vote.
 
The Secretary of the Corporation shall prepare and make, at least 10 days before
every meeting of stockholders, a complete list of the stockholders entitled to
vote at the meeting, arranged in alphabetical order, and showing the address of
each stockholder and the number of shares registered in the name of each
stockholder. Nothing herein shall require the Corporation to include electronic
mail addresses or other electronic contact information on such list. Such list
shall be open to the examination of any stockholder, for any purpose germane to
the meeting, during ordinary business hours, for a period of at least 10 days
before the meeting: (i) on a reasonably accessible electronic network, provided
that the information required to gain access to such list is provided with the
notice of the meeting, or (ii) during ordinary business hours, at the principal
place of business of the Corporation.  The list shall also be produced and kept
at the time and place of the meeting during the whole time thereof, and may be
inspected by any stockholder who is present.  If the meeting is to be held
solely by means of remote communication, then the list shall also be open to the
examination of any stockholder during the whole time of the meeting on a
reasonably accessible electronic network, and the information required to access
such list shall be provided with the notice of the meeting.  Upon the willful
neglect or refusal of the directors to produce such a list at any meeting for
the election of directors, they shall be ineligible for election to any office
at such meeting.  The stock ledger shall be the only evidence as to who are the
stockholders entitled to examine the stock ledger, the list of stockholders or
the books of the Corporation, or to vote in person or by proxy at any meeting of
stockholders.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 1.10. Action Without a Meeting
 
Any action required by the General Corporation Law to be taken at any annual or
special meeting of stockholders, or any action which may be taken at any annual
or special meeting of stockholders, may be taken without a meeting, without
prior notice and without a vote, if a consent in writing, setting forth the
action so taken, shall be signed by the holders of outstanding stock having not
less than the minimum number of votes that would be necessary to authorize or
take such action at a meeting at which all shares entitled to vote thereon were
present and voted. Prompt notice of the taking of the corporate action without a
meeting by less than unanimous written consent shall be given to those
stockholders who have not consented in writing. Action taken pursuant to this
paragraph shall be subject to the provisions of Section 228 of the General
Corporation Law.
 
Section 1.11. Conduct of Meeting.
 
The Board of Directors may adopt by resolution such rules and regulations for
the conduct of the meeting of stockholders as it shall deem appropriate.  Except
to the extent inconsistent with such rules and regulations as adopted by the
Board of Directors, the chairman of any meeting of stockholders shall have the
right and authority to prescribe such rules, regulations and procedures and to
do all such acts as, in the judgment of such chairman, are appropriate for the
proper conduct of the meeting. Such rules, regulations or procedures, whether
adopted by the Board of Directors or prescribed by the chairman of the meeting,
may include, without limitation, the following: (i) the establishment of an
agenda or order of business for the meeting; (ii) rules and procedures for
maintaining order at the meeting and the safety of those present; (iii)
limitations on attendance at or participation in the meeting to stockholders of
record of the Corporation, their duly authorized and constituted proxies or such
other persons as the chairman of the meeting shall determine; (iv) restrictions
on entry to the meeting after the time fixed for the commencement thereof; and
(v) limitations on the time allotted to questions or comments by participants.
Unless and to the extent determined by the Board of Directors or the chairman of
the meeting, meetings of stockholders shall not be required to be held in
accordance with the rules of parliamentary procedure.
 
Section 1.12. Advance Notice of Stockholder Business.
 
At an annual or special meeting of the stockholders, only such business shall be
conducted as shall have been properly brought before the meeting.  To be
properly brought before a meeting, business must be (a) specified in the notice
of the meeting (or any supplement thereto) given by or at the direction of the
Board of Directors, (b) otherwise properly brought before the meeting by or at
the direction of the Board of Directors, or (c) otherwise properly brought
before the meeting by a stockholder in accordance with the procedures set forth
in the Corporation's Certificate of Incorporation.
 
Section 1.13. Notice of Stockholder Nominees.
 
Only persons who are nominated in accordance with the procedures set forth in
the Corporation's Certificate of Incorporation.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 2
BOARD OF DIRECTORS
 
Section 2.1. General Powers.
 
The property, business and affairs of the Corporation shall be managed by or
under the direction of the Board of Directors.
 
Section 2.2. Number; Qualifications.
 
A director need not be a stockholder, a citizen of the United States, or a
resident of the State of Delaware.  The number of directors constituting the
whole board shall be at least one. Subject to the foregoing limitation and
except for the first Board of Directors, such number may be fixed from time to
time by action of the stockholders or of the directors, or, if the number is not
fixed, the number shall be no greater than seven.  The number of directors may
be increased or decreased by action of the stockholders or of the directors.
 
Section 2.3. Election; Term of Office.
 
The Board of Directors shall initially consist of the persons named as directors
by the incorporator, and each director so named shall hold office until the
first annual meeting of stockholders or until his or her successor is elected
and qualified or until he or she resigns or is removed in the manner provided
below. At the first annual meeting of stockholders and at each annual meeting
thereafter, the stockholders shall elect directors, each of whom shall hold
office until his or her successor is elected and qualified or until he or she
resigns or is removed in the manner provided below.
 
Section 2.4. Resignations.
 
Any director may resign at any time upon notice given in writing or by
electronic transmission to the Board of Directors or to any Chief Executive
Officer, President or Secretary of the Corporation. Any notice given by
electronic transmission must set forth or be submitted with information from
which it can be determined that the transmission was authorized by the director.
Any resignation by a director shall take effect at the time specified in the
notice of resignation, or, if no time is specified therein, immediately upon
receipt of such notice. Acceptance of a resignation shall not be necessary to
make it effective.
 
Section 2.5. Removals.
 
Any director or the entire Board of Directors may be removed only in accordance
with the procedures set forth in the Corporation's Certificate of Incorporation.
 
Section 2.6. Vacancies.
 
Any newly created directorship or any vacancy occurring in the Board of
Directors for any cause may be filled by the affirmative vote of a majority of
the remaining directors, although such majority is less than a quorum.  Each
director so elected shall hold office until his or her successor is elected and
qualified or until he or she resigns or is removed in the manner provided
herein.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.7. Regular Meetings.
 
Regular meetings of the Board of Directors may be held at such places within or
without the State of Delaware and at such times as the Board of Directors may
from time to time determine, and if so determined notices thereof need not be
given.  The Board of Directors shall hold a regular meeting as promptly as
practicable after each annual meeting of stockholders for the purpose of
electing officers and transacting any other business.
 
Section 2.8. Special Meetings.
 
Special meetings of the Board of Directors may be held at any time or place
within or without the State of Delaware whenever called by the Chief Executive
Officer, if any, or the President, or the Secretary, or by any director.  Notice
of the time and place of any special meeting shall be given in person or by
telephone, telegraph, facsimile or other means of electronic transmission by the
person or persons calling the meeting to each director at least 48 hours before
the time of the special meeting, or by mail, addressed to the director at his or
her principal residence or place of business, at least five days before the day
on which the special meeting is to be held. The notice of special meeting need
not set forth the purpose of such meeting.
 
Section 2.9. Telephonic Meetings Permitted.
 
Members of the Board of Directors, or any committee designated by the Board of
Directors, may participate in a meeting of the Board of Directors, or any such
committee, by means of conference telephone or similar communications equipment
by means of which all persons participating in the meeting can hear each other,
and participation in a meeting pursuant to this section shall constitute
presence in person at such meeting.
 
Section 2.10. Quorum; Vote Required.
 
At all meetings of the Board of Directors, a majority of the entire Board of
Directors shall constitute a quorum for the transaction of any business.  Except
in cases in which the Certificate of Incorporation or these Bylaws otherwise
provide, the vote of a majority of the directors present at a meeting at which a
quorum is present shall be the act of the Board of Directors.
 
Section 2.11. Adjournment.
 
A majority of the directors present at any meeting, whether or not a quorum, may
adjourn any meeting to another time and place.  Notice of any adjournment need
not be given.
 
Section 2.12. Chairman and Secretary of Meetings.
 
Meetings of the Board of Directors shall be presided over by the Chairman of the
Board, if any, or in his or her absence by the Vice Chairman of the Board, if
any, or in his or her absence by the President, or in his or her absence by a
chairman chosen at the meeting.  The Secretary shall act as the secretary of the
meeting and record the proceedings of the meeting, but in his or her absence the
chairman of the meeting may appoint any person to act as secretary of the
meeting.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.13. Action by Written Consent.
 
Any action required or permitted to be taken at any meeting of the Board of
Directors or of any committee thereof may be taken without a meeting if all
members of the Board of Directors or such committee, as the case may be, consent
thereto in writing, or by electronic transmission and the writing or writings or
electronic transmission or transmissions are filed with the minutes of
proceedings of the Board of Directors or committee.  Such filing shall be in
paper form if the minutes are maintained in paper form and shall be in
electronic form if the minutes are maintained in electronic form.  Any consent
given by electronic transmission must set forth or be submitted with information
from which it can be determined that the transmission was authorized by the
director.
 
Section 2.14. Compensation.
 
The Board of Directors shall have the authority to fix the compensation of the
directors, which may include reimbursement of expenses incurred by directors to
attend any meeting of the Board of Directors or any committee thereof.  Nothing
herein shall preclude any director from serving the Corporation or any
subsidiary of the Corporation in any other capacity and receiving compensation
therefore.
 
Section 2.15. Committees.
 
The Board of Directors may designate one or more committees, each committee to
consist of one or more of the directors of the Corporation.  The Board of
Directors may designate one or more directors as alternate members of any
committee, who may replace any absent or disqualified member at any meeting of
the committee. In the absence or disqualification of a member of a committee,
the member or members thereof present at any meeting and not disqualified from
voting, whether or not the member or members constitute a quorum, may
unanimously appoint another member of the Board of Directors to act at the
meeting in the place of any such absent or disqualified member.  Any such
committee, to the extent provided in the resolution of the Board of Directors
and to the extent permitted by law, shall have and may exercise all the powers
and authority of the Board of Directors in the management of the property,
business and affairs of the Corporation, and may authorize the seal of the
Corporation to be affixed to all papers that may require it.  Unless the Board
of Directors otherwise provides, each committee designated by the Board of
Directors may make, alter and repeal rules for the conduct of its business.  In
the absence of such rules, each committee shall conduct its business in the same
manner as the Board of Directors conducts its business pursuant to this Article
II.  Each committee designated by the Board of Directors shall keep written
minutes of its meetings and report the same to the Board of Directors at the
next regular meeting of the Board of Directors.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.16. Interested Directors; Quorum.
 
No contract or transaction between the Corporation and one or more of its
directors or officers, or between the Corporation and any other corporation,
partnership, limited liability company, association or other entity in which one
or more of its directors or officers are directors, officers, partners, members
or managers, or have a financial interest, shall be void or voidable solely for
such reason, or solely because the director or officer is present at or
participates in the meeting of the Board of Directors or the committee that
authorizes the contract or transaction, or solely because any such director's or
officer's votes are counted for such purpose, if: (i) the material facts as to
the director's or officer's relationship or interest and as to the contract or
transaction are disclosed or are known to the Board of Directors or the
committee, and the Board of Directors or the committee in good faith authorizes
the contract or transaction by the affirmative vote of a majority of the
disinterested directors, even though the disinterested directors be less than a
quorum; or (ii) the material facts as to the director's or officer's
relationship or interest and as to the contract or transaction are disclosed or
are known to the stockholders entitled to vote thereon, and the contract or
transaction is specifically approved in good faith by vote of the stockholders;
or (iii) the contract or transaction is fair as to the Corporation as of the
time it is authorized, approved or ratified, by the Board of Directors,
committee or the stockholders. Common or interested directors may be counted in
determining the presence of a quorum at a meeting of the Board of Directors or
of a committee that authorizes the contract or transaction.
 
ARTICLE 3
OFFICERS
 
Section 3.1. Number.
 
The Board of Directors shall elect a President and a Secretary, and it may, if
it so determines, choose a Chairman of the Board and a Vice Chairman of the
Board from among its members.  The Board of Directors may also choose a Chief
Executive Officer, one or more Vice Presidents, one or more Assistant
Secretaries, a Treasurer and one or more Assistant Treasurers, and a Chief
Financial Officer.  Any number of offices may be held by the same person.
 
Section 3.2. Election; Term of Office.
 
Each officer elected by the Board of Directors pursuant to Section 3.1 of these
Bylaws shall hold office until the first meeting of the Board of Directors after
the annual meeting of stockholders next succeeding his or her election or until
his or her successor is elected and qualified or until he or she resigns or is
removed in the manner provided below.
 
Section 3.3. Resignations.
 
Any officer may resign at any time upon notice given in writing or by electronic
transmission to the Board of Directors or to the Secretary of the
Corporation.  Any notice given by electronic transmission must set forth or be
submitted with information from which it can be determined that the transmission
was authorized by the officer.  Any resignation by an officer shall take effect
at the time specified in the notice of resignation, or, if no time is specified
therein, immediately upon receipt of such notice.  Acceptance of a resignation
shall not be necessary to make it effective.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.4. Removal.
 
Any officer may be removed, with or without cause, at any time by the Board of
Directors, but such removal shall be without prejudice to any contractual rights
of such officer with the Corporation.
 
Section 3.5. Vacancies.
 
Any vacancy occurring in any office of the Corporation for any cause may be
filled for the unexpired portion of the term thereof by the Board of Directors
at any regular or special meeting.
 
Section 3.6. Powers and Duties.
 
The officers of the Corporation shall have such powers and duties in the
management of the Corporation as may be prescribed in a resolution by the Board
of Directors and, to the extent not so provided, as generally pertain to their
respective offices, subject to the control of the Board of Directors.
 
Section 3.7. Compensation.
 
The Board of Directors shall have the authority to fix the compensation of the
officers from time to time.  Nothing herein shall preclude any officer from
serving the Corporation or any subsidiary of the Corporation in any other
capacity, including as a director, and receiving compensation therefore.
 
ARTICLE 4
INSURANCE
 
The Board of Directors may, but is not required to, buy and maintain insurance
on behalf of any person who is or was a director, officer, employee or agent of
the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against such
person and incurred by such person in any such capacity, or arising out of such
person's status as such, whether or not the Corporation would have the power to
indemnify such person against such liability under Section 145 of the General
Corporation Law of the State of Delaware.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 5
STOCK
 
Section 5.1. Certificates.
 
The shares of the Corporation shall be represented by certificates, provided
that the Board of Directors may provide by resolution that some or all of any or
all classes or series of stock shall be uncertificated shares.  Any such
resolution shall not apply to shares represented by a certificate until such
certificate is surrendered to the Corporation.  Notwithstanding the adoption of
such a resolution by the Board of Directors, every holder of stock represented
by certificates and upon request every holder of uncertificated shares shall be
entitled to have a certificate signed by, or in the name of the Corporation by
the Chairman of the Board or Vice Chairman of the Board, if any, or the
President or any Vice President, and by the Secretary or an Assistant Secretary,
or the Treasurer or an Assistant Treasurer of the Corporation representing the
number of shares registered in certificate form. Any or all of the signatures on
the certificate may be a facsimile.  In case any officer, transfer agent or
registrar who has signed or whose facsimile signature has been placed upon a
certificate shall have ceased to be such officer, transfer agent or registrar
before such certificate is issued, such certificate may nevertheless be issued
by the Corporation with the same effect as if such person were such officer,
transfer agent or registrar at the date of issue.  The Corporation shall not
have the power to issue a certificate in bearer form. If the Corporation is
authorized to issue more than one class or series of stock, a statement that the
Corporation will furnish without charge to each stockholder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class or series of stock and the qualifications,
limitations or restrictions of such preferences and/or rights shall be set forth
on the back of any certificate issued by the Corporation representing such class
or series of stock.  Within a reasonable time after the issuance or transfer of
un-certificated stock, the Corporation shall send to the registered owner
thereof a written notice containing such information or statement.
 
Section 5.2. Registered Holders.
 
The Corporation shall be entitled to recognize the exclusive right of a person
registered on its books as the owner of such shares for all purposes as regards
the Corporation.  The Corporation shall not be bound to recognize any equitable
or other claim to or interest in such shares on the part of any other person,
whether or not it shall have express or other notice thereof, except as
otherwise provided by the laws of the State of Delaware.
 
Section 5.3. Lost, Stolen or Destroyed Certificates.
 
The Corporation may issue a new certificate of stock in place of any certificate
theretofore issued by the Corporation, alleged to have been lost, stolen or
destroyed, and the Corporation may require the owner of the lost, stolen or
destroyed certificate, or such owner's legal representative, to give the
Corporation a bond sufficient to indemnify it against any claim that may be made
against the Corporation on account of the alleged loss, theft or destruction of
any such certificate or the issuance of such new certificate.
 
ARTICLE 6
MISCELLANEOUS
 
Section 6.1. Fiscal Year.
 
The fiscal year of the Corporation shall be determined from time to time by
resolution of the Board of Directors.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 6.2. Seal.
 
The corporate seal shall have the name of the Corporation inscribed thereon and
shall be in such form as may be approved from time to time by the Board of
Directors.
 
Section 6.3. Form of Records.
 
Any records maintained by the Corporation in the regular course of its business,
including its stock ledger, books of account, and minute books, may be kept on,
or by means of, or be in the form of, any information storage device, or method
provided that the records so kept can be converted into clearly legible paper
form within a reasonable time.
 
Section 6.4. Waiver of Notice of Meetings of Stockholders, Directors and
Committees.
 
Whenever notice is required to be given, a written waiver, signed by the person
entitled to notice, or a waiver by electronic transmission by the person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to notice.  Attendance of a person at a meeting shall
constitute a waiver of notice of such meeting, except when the person attends a
meeting for the express purpose of objecting at the beginning of the meeting, to
the transaction of any business because the meeting is not lawfully called or
convened.  Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the stockholders, directors or members of a
committee of the Board of Directors need be specified in any written waiver of
notice or any waiver by electronic transmission.
 
Section 6.5. General Corporation Law.
 
All references herein to a specific section of the General Corporation Law of
the State of Delaware shall also include any successor provision.  In the event
of any conflict between the provisions of these Bylaws and the provisions of the
General Corporation Law of the State of Delaware, such provisions of the General
Corporation Law of the State of Delaware shall control.
 
CERTIFICATION
 
The undersigned, as the duly elected officer of Trunity Holdings, Inc., a
Delaware corporation (the "Corporation"), does hereby certify that the Board of
Directors of the Corporation adopted the foregoing Bylaws effective the 18th day
of January, 2012.
 
 
By:
/s/ Terry Anderton       Terry Anderton, President  

 
 
12

--------------------------------------------------------------------------------

 